Order issued October ~)0 ,2012




                                                In The




                                           No. 05-12-00902-CV


                      DALLAS COUNTY HOSPITAL DISTRICT
             D/B/A PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant



                           HOSPIRA WORLDWIDE, INC., Appellee


                                               ORDER

            GRANT appellee’s October 23, 2012 unopposed motion for an extension of time to file

a sur-reply brief. We ORDER the sur-reply brief tendered to this Court by appellee on October 26,

2012 filed as of the date of this order.